DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawings were previously objected to as some features specified in the claims were not shown. The objections are now withdrawn as the applicant has submitted a replacement sheet of Figures 2 and 3. 
Claims 1, 7 and 13 were previously objected to because of informalities. The objections are now withdrawn as the applicant has amended the claims.
Claims 1-6 and 13-18 were previously rejected under 35 USC §112(a). The rejections are now withdrawn as the applicant has amended the claims.
Claims 1-18 are currently pending in the present application. Claims 1-2, 4-8, 10-14 and 16-18 are currently amended; and claims 3, 9 and 15 are original. The amendment dated March 18, 2021 has been entered into the record.

Response to Arguments
The applicant argues that “Zeng, however, fails to disclose, teach, or suggest a white color filter that changes color from white to a different color. As acknowledged by Examiner in the first paragraph of page 8 of the outstanding Office Action, Zeng teaches “the variable color pixel region 207 made of an electrochromic material that can be switched between a 
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Yashiro (JP 2011/102382).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (CN 102707510), of record, in view of Ryu (US 2009/0057671), of record, in further view of Yashiro (JP 2011/102382; the English translation attached).
Regarding claim 1, Zeng discloses a color filter substrate (Figs. 2-3; see [0055] identifying the embodiment shown in Figs. 2-3) for a liquid crystal display ([0015]), wherein the color filter substrate comprises:
a substrate (201 in Fig. 2 below) including multiple pixel portions (R, G, B, W&Y in Fig. 3; [0055] “The red pixel area (R), the green pixel area (G), the blue pixel area (B), and the variable color pixel area (W & Y)”);
multiple color filters (204, 205, 206 and 207), which are respectively disposed in the multiple pixel portions (R, G, B, W&Y), wherein the multiple color filters include a transparent color filter (207; [0054] “the variable color pixel region 207 made of an electrochromic material that can be switched between a transparent color (W) and a yellow color (Y) under the control of an electric field”), a color of the transparent color filter being changeable from a transparent color to a first color different from the transparent color when a voltage is applied (the color of 207 is changed to a yellow color when an electric filed is applied; [0054]), wherein the first color is different from colors of the other color filters in the multiple color filters (the yellow color being different from red, green and blue colors); and
multiple pixel electrodes (208; [0103]).


    PNG
    media_image1.png
    412
    385
    media_image1.png
    Greyscale
          

Zeng does not necessarily disclose a color filter on array (COA) structure for a liquid crystal display, where the color filter substrate becomes an array substrate, where the array substrate comprises: the substrate;
multiple thin-film transistors disposed in the multiple pixel portions; 
a transparent electrode disposed between the transparent color filter and the pixel portions; and the multiple pixel electrodes connected to the multiple thin-film transistors.
Ryu discloses a color filter on array (COA) structure (Fig. 11; [0009]) for a liquid crystal display ([0033]), where a color filter substrate becomes an array substrate ([0009]), such that the array substrate comprises: a substrate (110);

a transparent electrode (620) disposed between color filters and the pixel portions (Fig. 11); and the multiple pixel electrodes connected to the multiple thin-film transistors (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the array substrate comprises: the substrate; multiple thin-film transistors are disposed in multiple pixel portions; a transparent electrode is disposed between color filters and the pixel portions; and the multiple pixel electrodes are connected to the multiple thin-film transistors, by disposing a color filter on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).
Zeng further fails to disclose the transparent color filter being a white color filter, a color of the white color filter being changeable from white to a first color different from white.
Yashiro discloses a white color filter, a color of the white color filter being changeable from white to a first color different from white (pages 12-13 “When a negative electrode was connected to the display electrode 11a of the display element 30, a positive electrode was connected to the counter electrode 12a, and a voltage of 3.0 V was applied for 1 second, yellow was developed. Next, when a voltage of −4.5 V was applied for 2 seconds, the color was completely erased”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Yashiro, wherein the transparent color filter being a white color filter, such that a color of the 

Regarding claim 2, Zeng, Ryu and Yashiro disclose the limitations of claim 1 above, and Zeng further discloses wherein the multiple color filters include a red color filter, a green color filter and a blue color filter (Fig. 2; [0055]).

Regarding claim 3, Zeng, Ryu and Yashiro disclose the limitations of claim 2 above, and Zeng further discloses wherein the first color is yellow or cyan ([0054]).

Regarding claim 4, Zeng, Ryu and Yashiro disclose the limitations of claim 1 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 5, Zeng, Ryu and Yashiro disclose the limitations of claim 2 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 6, Zeng, Ryu and Yashiro disclose the limitations of claim 3 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 7, Zeng discloses a manufacturing method for a color filter substrate (Figs. 2-3; see [0055] identifying the embodiment shown in Figs. 2-3) of a liquid crystal display ([0015]), comprising steps of:
forming multiple pixel portions (R, G, B, W&Y in Fig. 3; [0055] “The red pixel area (R), the green pixel area (G), the blue pixel area (B), and the variable color pixel area (W & Y)”) of a substrate (201 in Fig. 2);
forming multiple color filters (204, 205, 206 and 207) on the multiple pixel portions, wherein the multiple color filters include a transparent color filter (207; [0054] “the variable color pixel region 207 made of an electrochromic material that can be switched between a transparent color (W) and a yellow color (Y) under the control of an electric field”), a color of the transparent color filter being changeable from a transparent color to a first color different from the transparent color when a voltage is applied (the color of 207 is changed to a yellow color when an electric filed is applied; [0054]), wherein the first color is different from colors of the other color filters in the multiple color filters (the yellow color being different from red, green and blue colors); and
forming multiple pixel electrodes (208; [0103]) located on the multiple color filters.
Zeng does not necessarily disclose a manufacturing method for a color filter on array (COA) structure of a liquid crystal display, where the color filter substrate becomes an array substrate, comprising steps of:
forming multiple thin-film transistors on multiple pixel portions of a substrate; and
forming a transparent electrode on the multiple thin-film transistors; forming the multiple pixel electrodes connected to the multiple thin-film transistor and located on the multiple filters.
Ryu discloses a color filter on array (COA) structure (Fig. 11; [0009]) for a liquid crystal display ([0033]), where a color filter substrate becomes an array substrate ([0009]), comprising steps of:
forming multiple thin-film transistors ([0041] “The TFT”) on multiple pixel portions of a substrate (see the pixel areas defined by the color filters 181 and the pixel electrodes 197 on 110; [0045]); and
forming a transparent electrode (620) on the multiple thin-film transistors; and forming multiple pixel electrodes (197) connected to the multiple thin-film transistors and located on the multiple filters (181).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, i.e., a manufacturing method for a color filter on array (COA) structure of a liquid crystal display, wherein a manufacturing method for an array substrate comprises steps of: forming multiple thin-film transistors on multiple pixel portions; forming multiple transparent electrodes on the multiple thin-film transistors; and forming a pixel electrode connected to the multiple thin-film transistor on the multiple filters, by disposing a color filter on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).
Zeng further fails to disclose the transparent color filter being a white color filter corresponding to a transparent electrode, a color of the white color filter being changeable from white to a first color different from white.
Yashiro discloses forming a white color filter corresponding to a transparent electrode, a color of the white color filter being changeable from white to a first color different from white (pages 12-13 “When a negative electrode was connected to the display electrode 11a of the display element 30, a positive electrode was connected to the counter electrode 12a, and a voltage of 3.0 V was applied for 1 second, yellow was developed. Next, when a voltage of −4.5 V was applied for 2 seconds, the color was completely erased”; see also page 9 regarding a transparent electrode).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Yashiro, wherein the transparent color filter being a white color filter, such that a color of the white color filter is changeable from white to a first color different from white, by using the electrochromic composition as taught by Yashiro, for the purpose of generating various colors using the electrochromic composition (Yashiro: page 1) where Zeng suggests increasing visual effects using the electrochromic material ([0023]).

Regarding claim 8, Zeng, Ryu and Yashiro disclose the limitations of claim 7 above, and Zeng further discloses wherein the multiple color filters include a red color filter, a green color filter and a blue color filter (Fig. 2; [0055]).

Regarding claim 9, Zeng, Ryu and Yashiro disclose the limitations of claim 8 above, and Zeng further discloses wherein the first color is yellow or cyan ([0054]).

Regarding claim 10, Zeng, Ryu and Yashiro disclose the limitations of claim 7 above, and Zeng further discloses wherein the manufacturing method further comprises a step of forming a black matrix (203) between the color filters.
However, Zeng does not disclose the black matrix on the thin-film transistor.
Ryu discloses forming a black matrix (195) on the multiple thin-film transistors between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 11, Zeng, Ryu and Yashiro disclose the limitations of claim 8 above, and Zeng further discloses wherein the manufacturing method further comprises a step of forming a black matrix (203) between the color filters.
However, Zeng does not disclose the black matrix on the thin-film transistor.
Ryu discloses forming a black matrix (195) on the multiple thin-film transistors between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 12, Zeng, Ryu and Yashiro disclose the limitations of claim 9 above, and Zeng further discloses wherein the manufacturing method further comprises a step of forming a black matrix (203) between the color filters.
However, Zeng does not disclose the black matrix on the thin-film transistor.
Ryu discloses forming a black matrix (195) on the multiple thin-film transistors between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 13, Zeng discloses a liquid crystal display ([0015]), wherein the liquid crystal display includes a color substrate and an opposite substrate which are aligned and assembled (see Figs. 2-3 and [0015] “a display panel including an array substrate, a color filter substrate, and a liquid crystal material filled between the display substrate and the color filter substrate”; see [0055] identifying the embodiment shown in Figs. 2-3), and the color filter substrate ([0015] “The color filter substrate includes a substrate) comprises:
a substrate (201 in Fig. 2) including multiple pixel portions (R, G, B, W&Y in Fig. 3; [0055] “The red pixel area (R), the green pixel area (G), the blue pixel area (B), and the variable color pixel area (W & Y)”);
multiple color filters (204, 205, 206 and 207) which are respectively disposed in the multiple pixel portions (R, G, B, or W&Y), wherein the multiple color filters include a transparent color filter (207; [0054] “the variable color pixel region 207 made of an electrochromic material that can be switched between a transparent color (W) and a yellow color (Y) under the control of an electric field”), a color of the transparent color filter being changeable from a transparent color to a first color different from the transparent color when a voltage is applied (the color of 207 is changed to a yellow color when an electric filed is applied; [0054]), wherein the first color is different from colors of the other color filters in the multiple color filters (the yellow color being different from red, green and blue colors); and
multiple pixel electrodes (208; [0103]).
Zeng does not necessarily disclose a color filter on array (COA) structure for a liquid crystal display, where the color filter substrate becomes an array substrate, where the array substrate comprises: the substrate;
multiple thin-film transistors disposed in the multiple pixel portions; 
a transparent electrode disposed between the transparent color filter and the pixel portions; and the multiple pixel electrodes connected to the multiple thin-film transistors.
Ryu discloses a color filter on array (COA) structure (Fig. 11; [0009]) for a liquid crystal display ([0033]), where a color filter substrate becomes an array substrate (see Fig. 11 and [0009] and [0110], where 100 is the COA substrate and 200 is the opposite substrate), such that the array substrate comprises: a substrate (110);
multiple thin-film transistors ([0041] “The TFT”) disposed in multiple pixel portions (see the pixel areas defined by the color filters 181 and the pixel electrodes 197; [0045]); 
a transparent electrode (620) disposed between color filters and the pixel portions (Fig. 11); and the multiple pixel electrodes connected to the multiple thin-film transistors (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the array substrate comprises: the substrate; multiple thin-film transistors are disposed in multiple pixel portions; a transparent electrode is disposed between color filters and the pixel portions; and the multiple pixel electrodes are connected to the multiple thin-film transistors, by disposing a color filter on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).
Zeng further fails to disclose the transparent color filter being a white color filter, a color of the white color filter being changeable from white to a first color different from white.
Yashiro discloses a white color filter, a color of the white color filter being changeable from white to a first color different from white (pages 12-13 “When a negative electrode was connected to the display electrode 11a of the display element 30, a positive electrode was connected to the counter electrode 12a, and a voltage of 3.0 V was applied for 1 second, yellow was developed. Next, when a voltage of −4.5 V was applied for 2 seconds, the color was completely erased”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Yashiro, wherein the transparent color filter being a white color filter, such that a color of the white color filter is changeable from white to a first color different from white, by using the electrochromic composition as taught by Yashiro, for the purpose of generating various colors using the electrochromic composition (Yashiro: page 1) where Zeng suggests increasing visual effects using the electrochromic material ([0023]).

Regarding claim 14, Zeng, Ryu and Yashiro disclose the limitations of claim 13 above, and Zeng further discloses wherein the multiple color filters include a red color filter, a green color filter and a blue color filter (Fig. 2; [0055]).
Regarding claim 15, Zeng, Ryu and Yashiro disclose the limitations of claim 14 above, and Zeng further discloses wherein the first color is yellow or cyan ([0054]).

Regarding claim 16, Zeng, Ryu and Yashiro disclose the limitations of claim 13 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 17, Zeng, Ryu and Yashiro disclose the limitations of claim 14 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).

Regarding claim 18, Zeng, Ryu and Yashiro disclose the limitations of claim 15 above, and Zeng further discloses wherein the array substrate further includes a black matrix (203) disposed between the multiple color filters.
However, Zeng does not disclose the black matrix located on the multiple thin-film transistors and disposed between the multiple color filters.
Ryu discloses a black matrix (195) located on the multiple thin-film transistors and disposed between the multiple color filters (Fig. 11).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Zeng color filter substrate with the teachings of Ryu, wherein the black matrix is located on the multiple thin-film transistors and disposed between the multiple color filters, by disposing a color filter including a black matrix on an array substrate as taught by Ryu, to prevent display quality from being affected adversely by substrate-to-substrate misalignment (Ryu: [0007]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                            

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871